Title: From Thomas Jefferson to Robert Smith, 1 July 1805
From: Jefferson, Thomas
To: Smith, Robert


                  
                     Dear Sir 
                     
                     Washington July 1. 05.
                  
                  The inclosed copy of a letter to mr Lincoln will so fully explain it’s own object, that I need say nothing in that way. I communicate it to particular friends because I wish to stand with them on the ground of truth, neither better nor worse than that makes me. you will percieve that I plead guilty to one of their charges, that when young & single I offered love to a handsome lady. I acknolege it’s incorrectness; it is the only one, founded in truth among all their allegations against me. before I had sent the original to mr Lincoln I was advised to detach from it what related to transactions during the invasion in Virginia, a person in that state having undertaken to have that matter fully established, & communicated thro’ one of the presses there. I will thank you for these papers when perused, & to consider their contents as communicated with the same latitude, as well as restriction, as to mr Lincoln, and that you will ascribe the trouble I give you in reading them to my counting you among those whose esteem I value too much to risk it by silence.
                  I shall leave this on the 15th. but mr Gallatin proposes a temporary absence about the 10th. before that time say the 7th I must pray you to visit us, in order to consult on two important questions. 1. what conduct shall we pursue as to naval spoliations & insults on our coast? and what as to the territorial contest with Spain? Accept affectionate salutations & assurances of constant esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               